DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 2 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or make obvious the claimed combination including the following features:
Totani (US 2004/0258332 A1) teaches a method and apparatus for forming a bag with a folded side gusset that are fully heat sealed (see Fig 1 & ¶ [0038] and [0032]). However, Totani does not teach that the folded side gusset allows for air flow into and out of the bag through a non-sealed portion of the folded side gusset, as per claim 1.
Takigawa (JP 2012091807 A) teaches a bag with a folded side gusset (see Figs 5-7) that allow for air flow through those ventilation holes (See ¶ [0009] – [0011] & [0017] – [0021]). The ventilation holes (#34) allow for the discharging of air or gas from within the bag (See ¶ [0021]). However, Takigawa does not teach a flow path is formed by the part of the removed portion of the triangular flap in the area to discharge air or gas through the flow path.
The combinations of the claimed limitations are novel and found to be allowable over prior art. The cited references taken singly or in combination do not anticipate or make obvious the applicant’s claimed invention.
Regarding claim 2, it is allowed as depending from claim 1, identified as allowable (see above).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 6:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JACOB A SMITH/Examiner, Art Unit 3731                                                                                                                                                                                                        	/ANDREW M TECCO/            Primary Examiner, Art Unit 3731                                                                                                                                                                                            
--